internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo br4-plr-103668-99 date date distributing controlled controlled business a business b business c option plan a option plan b d dear this is in response to your letters of october and date requesting rulings concerning the application of sec_83 and sec_162 of the internal_revenue_code to the transaction described below other aspects of the transaction are the subject of a separate ruling from the office of the assistant chief_counsel corporate plr-103668-99 distributing is a publicly traded corporation engaged directly and through various subsidiaries in business a business b and business c in order to separate businesses a b and c distributing has proposed the following transactions i distributing will form controlled and will contribute the assets of business b to controlled in exchange for all of the controlled stock and the assumption by controlled of liabilities associated with the contributed_property ii distributing will form controlled and will contribute the assets of business c to controlled in exchange for all of the controlled stock and the assumption by controlled of liabilities associated with the contributed_property iii following approval by its shareholders distributing will distribute the stock of controlled and controlled pro_rata to its shareholders the distributions business a will remain with distributing distributing currently has in place option plan a and option plan b collectively distributing option plans pursuant to which nonstatutory stock_options incentive stock_options and awards of restricted_stock distributing options have been granted to directors executives and other key employees of distributing and its subsidiaries the exercise price of the options equal the fair_market_value of distributing’s common_stock on the date of grant it has been represented that no incentive stock_options as described in sec_422 of the code remain outstanding as of the date of this ruling_request in addition it has been represented that the outstanding distributing options did not have a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 of the income_tax regulations when granted option plan a provides that grants of options shall be made by a committee of two or more outside directors within the meaning of sec_162 of the code prior to the distributions the board_of directors of controlled and controlled will adopt the controlled stock_option plan and the controlled stock_option plan collectively controlled stock_option plans the distributing shareholders will be asked to approve the controlled stock_option plans when they approve the distributions the organization and compensation committee of distributing’s board_of directors will approve each of the controlled stock_option plans prior to the distributions under the controlled stock_option plans nonstatutory and incentive stock_options stock appreciation rights and other stock-based award may be granted to key employees of controlled and controlled respectively and their subsidiaries it is anticipated that nonstatutory stock_options granted under the controlled stock_option plans will not have a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 of the regulations each of the controlled stock_option plans will plr-103668-99 be administered by a compensation committee of the board_of directors of controlled or controlled respectively the following steps will be taken will respect to the distributing options i all outstanding distributing options held by each person remaining employed by distributing or any of its subsidiaries immediately after the distribution retained employees will be replaced with adjusted options in distributing the adjusted options will continue to be exercisable on the same terms and conditions as before the distribution except that a the number of shares of distributing common_stock and b the option_price per share of such options will be adjusted to reflect the post- distribution value of distributing while preserving the spread between such options’ exercise price and the fair_market_value of the underlying stock ii all outstanding distributing options held by employees who become employed by either controlled or controlled or a subsidiary thereof transferred employees will terminate in connection with the termination of the transferred employee’s employment with distributing transferred employees may choose to exercise their distributing options alternatively transferred employees will be able to elect prior to the distributions to receive either controlled or controlled options depending on their post-distribution employer in exchange for their distributing options the controlled and controlled options will be subject_to the same terms and conditions as the exchanged distributing options except that a the number of shares of controlled or controlled stock for which the options may be exercised and b the option exercise price per share of such options will be adjusted to reflect the value of controlled or controlled as the case may be iii all outstanding distributing options held by a employees whose employment terminates in connection with the distributions and who are not transferred employees b employees who retire under a severance agreement in connection with the distributions and c non-employee directors of distributing eligible optionees may be exchanged pursuant to an election each eligible optionee will be able to elect prior to the distributions to have one third of the distributing options exchanged for options in each of distributing controlled and controlled one third of each eligible optionee’s distributing options will be exchanged for adjusted options as described in step i above one third will be exchanged for controlled options as described in step ii above and one third will be exchanged for controlled options as described in step ii above the options described in this paragraph iii are collectively referred to as divided options divided options may be exercised by paying the exercise price directly to the company whose stock is subject_to the option at the time of exercise of a divided option the company issuing the shares covered by the divided option will withhold all federal state local or other taxes required to be withheld in addition the company plr-103668-99 issuing the shares covered by the divided options will provide a statement to the optionee showing the compensation income recognized under sec_83 of the code during the applicable_year d the present chief_executive_officer of distributing will retire at the time of the distributions and become a non-employee director of controlled sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having a beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for the property will be included in the gross_income of the person who performed the services in the first taxable_year in which the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable under sec_83 of the code sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value sec_1_83-7 of the regulations provides in part that if there is granted to an employee or beneficiary thereof in_connection_with_the_performance_of_services an option to which sec_421 relating generally to certain qualified and other options does not apply sec_83 shall apply to the grant if the option has a readily_ascertainable_fair_market_value at the time the option is granted if sec_83 does not apply to the grant of the option because it does not have a readily_ascertainable_fair_market_value at the time of the grant sec_83 will apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of the option may have become readily ascertainable before such time if the option is exercised sec_83 applies to the transfer of property pursuant to the exercise and the employee recognizes compensation upon the transfer at the time and in the amount determined under sec_83 if the option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 applies to the transfer of money or other_property received in the same manner as sec_83 would apply to the transfer of property pursuant to the exercise of an option see sec_1_83-7 of the regulations for the test to be applied in determining whether an option has a readily_ascertainable_fair_market_value pursuant to sec_83 of the code the person for whom the services were performed is allowed as a deduction under sec_162 an amount equal to the amount included under sec_83 in gross_income of the person who performed the services the deduction is allowed for the taxable_year of the person for whom the services were performed in which or with which ends the taxable_year the service provider includes the amount in gross_income sec_1_83-6 of the regulations provides an plr-103668-99 exception to the rule_of sec_83 concerning the taxable_year the service_recipient is allowed the deduction under sec_1_83-6 of the regulations if the property is substantially_vested upon transfer the deduction will be allowed in accordance with the service recipient’s method_of_accounting sec_162 of the code generally provides a limit of dollar_figure million on the deduction for compensation paid during any taxable_year for the chief_executive_officer and the other four highest compensated officers of any publicly_held_corporation sec_162 of the code excepts from that limit performance-based compensation that in relevant part is payable solely on account of attaining one or more performance goals determined by a compensation committee of the board_of directors which is comprised solely of two or more outside directors sec_1_162-27 of the regulations provides rules for determining what constitutes performance-based compensation sec_1_162-27 provides in part that compensation attributable to a stock_option stock_appreciation_right or other stock-based compensation does not fail to satisfy the requirements of regulation sec_1_162-27 to the extent that a change in the grant or award is made to reflect a change in corporate capitalization such as any separation of a corporation including a spinoff or other distribution of stock or property by a corporation sec_1_162-27 of the regulations provides that a director is an outside director if the director a is not a current employee of the publicly_held_corporation b is not a former employee of the publicly_held_corporation who receives compensation_for prior services other than benefits under a tax-qualified retirement_plan during the taxable_year c has not been an officer of the publicly_held_corporation and d does not receive remuneration from the publicly_held_corporation either directly or indirectly in any capacity other than as a director for this purpose remuneration includes any payment in exchange for goods or services sec_1_162-27 of the regulations provides that whether a director is an employee or a former officer is determined on the basis of the facts at the time the individual is serving as a director on the compensation committee thus a director is not precluded from being an outside director solely because the director is a former officer of a corporation that previously was an affiliated_corporation of the publicly_held_corporation sec_1_162-27 of the regulations provides in relevant part that for purposes of sec_1_162-27 remuneration is received directly or indirectly by a director if remuneration is paid directly or indirectly to the director personally plr-103668-99 distributing prior to its reorganization issued the distributing options to its employees in_connection_with_the_performance_of_services when pursuant to the proposed transaction the assets of business b and business c are transferred to controlled and controlled respectively and controlled options are substituted for the distributing options the controlled or controlled options issued by controlled or controlled to distributing’s employees will be issued in_connection_with_the_performance_of_services to controlled or controlled compare r j nicoll co v commissione59_tc_37 acq 1973_2_cb_3 where a parent_corporation is divided into three corporations and options in the new corporations are issued to pre-distribution parent employees in order to provide them with the same value the new corporations are entitled to a deduction under sec_83 of the code because the new corporations were service recipients when they were part of the parent prior to the change in accordance with revrul_80_76 1980_1_cb_15 however neither the parent_corporation nor the new corporations are entitled to a sec_83 deduction if the services were performed for a subsidiary of the parent instead the subsidiary would be entitled to the sec_83 deduction accordingly based on the information submitted and distributing’s representations set forth above we rule as follows provided the distributing options controlled options and divided options have no readily_ascertainable_fair_market_value no income gain_or_loss will be realized by the holders of distributing options upon their exchange of distributing options for adjusted options controlled options or divided options sec_83 and sec_1_83-7 because sec_83 applies no gain_or_loss will be recognized by distributing controlled or controlled upon the exercise of a divided option upon the exercise or disposition of either an adjusted option controlled option or divided option the optionee will recognize compensation income equal to the excess of the fair_market_value of the shares covered by the option over the amount_paid for such options sec_83 amounts includible in the gross_income of each holder of a distributing option or a controlled option who is a current or former employee upon the exercise of the option will be deducible by the company issuing shares in satisfaction of the 1in revrul_80_76 an individual owning stock in corporation p transferred stock to an employee of corporation s which was controlled by p within the meaning of sec_368 of the code revrul_80_76 holds in part that s is allowed the sec_83 deduction plr-103668-99 distributing option or the controlled option provided the deduction meets the requirements of sec_162 sec_83 amounts includible in the gross_income of each holder of a divided option who is an eligible_employee will be deducible by the company issuing the shares in satisfaction of such divided option provided the deduction meets the requirements of sec_162 sec_83 assuming the other conditions of sec_1_162-27 of the regulations are met with respect to the controlled options divided options and adjusted options the spread upon the exercise of controlled options divided options and adjusted options will constitute performance-based compensation within the meaning of sec_162 of the code the fact that b was an officer of distributing will not cause him to be treated as a former officer of controlled for purposes of sec_1_162-27 of the regulations and therefore will not preclude b from qualifying as an outside director of controlled within the meaning of sec_162 of he code and sec_1 e i c of the regulations the exercise of a divided controlled option by an individual who ceases to be a distributing non-employee director and becomes a non-employee director of controlled or controlled will not constitute remuneration for services other than as a director from controlled or controlled as the case may be to such individual for purposes of sec_1_162-27 of the regulations such exercise will not preclude such individual from qualifying as as outside director of controlled or controlled within the meaning of sec_162 of he code and sec_1_162-27 of the regulations except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of the transaction described above under any provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant plr-103668-99 in accordance with the power_of_attorney on file in this office a copy of this letter is bring sent to your authorized representative sincerely robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purpose
